In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-2836
ROMAN LEE JONES,
                                                   Plaintiff-Appellee,
                                 v.

ROBERT E. CARTER, JR., Commissioner, Indiana Department of
Correction,
                                        Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
           No. 16 C 2887 — William T. Lawrence, Judge.
                     ____________________

  ARGUED SEPTEMBER 7, 2018 — DECIDED FEBRUARY 15, 2019
                ____________________

    Before WOOD, Chief Judge, and ROVNER and BRENNAN, Cir-
cuit Judges.
    WOOD, Chief Judge. While a serving of meat from a prison
kitchen would not prompt most Americans to run to a federal
courthouse, it raises a critical problem for Indiana inmate Ro-
man Lee Jones. Jones adheres to a sect of Islam that requires
its members to follow a diet that regularly includes halal
meat. It would not cost the state of Indiana a single penny to
2                                                  No. 17-2836

provide Jones with the diet he has requested. The only ques-
tion before us in this appeal is whether Indiana’s refusal to
provide Jones with meat substantially burdens his exercise of
religion under the Religious Land Use and Institutionalized
Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-1. We hold that it
does.
    Jones observes Islamic dietary restrictions, which forbid
the consumption of certain foods and require that others be
prepared in accordance with Islamic law—that is, his food
must be halal. Since there is overlap in halal and Jewish ko-
sher requirements, some Muslims—including Jones—find
kosher food to be an acceptable alternative to a purely halal
diet. (There are differences, to be sure: followers of a kosher
diet may not consume meat and dairy products together,
while followers of halal may do so; alcohol is permissible for
kosher, but not for halal; and the lists of permissible animals
and seafoods differ slightly. See Halal vs Kosher, DIFFEN.COM,
https://www.diffen.com/difference/Halal_vs_Kosher          (last
visited February 14, 2019). Jones does not argue that these dif-
ferences matter for his prison diet.)
    The Indiana Department of Correction (“DOC”) formerly
provided pre-packaged kosher meal trays, which included
kosher meat, to all inmates who requested them. As demand
for the kosher trays went up, however, so did the cost, which
rose to between $40,000 and $60,000 a month on top of the per
capita amount the DOC pays its contractor for standard
meals. Unhappy with this trend, the DOC stopped offering
the kosher trays and put all the affected inmates on a vegan
diet (that is, one with no products made or derived from ani-
mals).
No. 17-2836                                                    3

     That move satisfied no one: a class of inmates seeking ko-
sher food sued the DOC and prevailed under RLUIPA in Wil-
lis v. Commissioner, Indiana Department of Correction. 753 F.
Supp. 2d 768, 772 (S.D. Ind. 2010). Rather than go back to
providing everyone with kosher trays, the DOC worked out
a new arrangement with its contractor so that kosher meals
are now included in the per capita amount it pays the contrac-
tor. The DOC built kosher kitchens at a few of its facilities and
moved as many kosher inmates into those facilities as possi-
ble. Inmates who could not be moved would continue to re-
ceive the kosher trays, but inmates (including Jones) in a fa-
cility with a kosher kitchen were given only the option of eat-
ing the food prepared there. That food, however, is vegetarian
(i.e. plant-derived, plus animal products not requiring slaugh-
ter, such as eggs, milk, cheese, and honey).
     While many Jewish and Muslim inmates would find a nu-
tritionally adequate vegetarian diet that otherwise satisfies
kosher standards to be fully compatible with their beliefs,
Jones does not. Jones and the other members of his sect within
Islam believe that the holy Qur’an plainly commands him to
“eat what is on earth, Lawful and good”—including meat.
Some Muslim scholars support Jones’s interpretation, and the
Imam employed by the DOC agreed that Jones’s view is “a
valid opinion” shared by some other Muslims, though not the
Imam himself. Jones does not take the position that he needs
to eat meat with every meal, but he believes it must be a reg-
ular part of his diet. After the DOC refused his request for ko-
sher trays that include meat, he filed this suit.
    Under RLUIPA, the DOC cannot “impose a substantial
burden on the religious exercise of a person residing in or con-
fined to an institution … unless the [DOC] demonstrates that
4                                                     No. 17-2836

[it] … (1) is in furtherance of a compelling governmental in-
terest; and (2) is the least restrictive means of furthering that
compelling governmental interest.” 42 U.S.C. § 2000cc-1. Fol-
lowing a brief trial, the district court held in favor of Jones and
ordered the DOC to give Jones at least eight meals a week that
“contain kosher or halal meat.” The judge left it up to DOC to
decide on the most effective way to do this, but he specified
that one permissible response would be to send Jones the ko-
sher trays the DOC was already providing to inmates at facil-
ities without kosher kitchens. The record indicates that this
would not impose any incremental cost on the DOC. The
court found that by requiring Jones to engage in conduct—
refraining from all meat—that violates his sincerely held reli-
gious belief, the DOC had substantially burdened his reli-
gious exercise and on this record the DOC lacked a compel-
ling government interest to justify that burden.
    On appeal, the DOC does not contest the sincerity of
Jones’s belief or the district court’s finding that the DOC
lacked a sufficient justification for its treatment of Jones. The
sole issue the DOC raises is whether the district court erred in
holding that Jones was substantially burdened by the vege-
tarian kosher diet when, as the DOC argues, he could have
purchased the halal meat he needs to supplement his diet at
the prison commissary. The DOC characterizes Jones’s lack of
meat as the result of “his own spending choices,” not the re-
sult of any DOC action. It urges us to find that nothing less
than the coercive pressure of the choice between violating his
religion and facing starvation qualifies as a substantial bur-
den under RLUIPA.
   For a time, there was some confusion among the circuits
about what constitutes a substantial burden under RLUIPA.
No. 17-2836                                                     5

We interpreted the language as requiring that the govern-
ment’s action rendered the religious exercise “effectively im-
practicable.” Nelson v. Miller, 570 F.3d 868, 878 (7th Cir. 2009).
Other circuits developed different tests. See, e.g., Abdulhaseeb
v. Calbone, 600 F.3d 1301, 1313 (10th Cir. 2010) (government
must require, prohibit, or substantially pressure religiously
relevant conduct); Moussazadeh v. Texas Dep't of Criminal Jus-
tice, 703 F.3d 781, 793 (5th Cir. 2012) (government must influ-
ence an adherent to act or force him to choose between a gen-
erally available non-trivial benefit and religious beliefs); Patel
v. U.S. Bureau of Prisons, 515 F.3d 807, 814 (8th Cir. 2008) (gov-
ernment must significantly inhibit, meaningfully curtail, or
deny reasonable opportunities for religious exercise). This
confusion was largely dispelled, however, in two recent deci-
sions from the Supreme Court: Holt v. Hobbs, 135 S. Ct. 853
(2015), and Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751
(2014). We recognized in Schlemm v. Wall that Holt and Hobby
Lobby “articulate[d] a standard much easier to satisfy” than
our former search for something rendering the religious exer-
cise “effectively impracticable.” 784 F.3d 362, 364 (7th Cir.
2015).
   In Hobby Lobby, a case involving RLUIPA’s sister statute,
the Religious Freedom Restoration Act (“RFRA”), 42
U.S.C. § 2000bb-1, three closely held corporations faced the
choice between providing contraceptive coverage for their
employees in violation of their religious beliefs or paying a
substantial fine that would enable them to omit the coverage
to which they objected. The Supreme Court found that this
choice was no choice at all: it imposed a substantial burden on
the owners’ religious exercise, and the government had not
shown that it was the least restrictive means of serving the
government’s (assumed) compelling interest. 134 S. Ct. at
6                                                 No. 17-2836

2759. The Court rejected the suggestion that the corporations
could “eliminate[] the substantial burden” and avoid the fine
by dropping employee health insurance entirely since that
would also cause economic harm. Id. at 2776–77. In so ruling,
the Court emphasized that Congress explicitly stated that
RFRA should “be construed in favor of a broad protection of
religious exercise, to the maximum extent permitted by the
terms of this chapter and the Constitution.” Id. at 2762 (quot-
ing § 2000cc-3(g)).
    The next year, in Holt, the Court considered the case of a
Muslim inmate who wanted to grow a 1/2-inch beard in ac-
cordance with his religious beliefs. Such a beard, however, of-
fended the grooming policy of the Arkansas Department of
Corrections, and so the Department refused to allow him to
grow it. When the case arrived at the Supreme Court, the
Court read RLUIPA as an “expansive protection for religious
liberty” and held that the inmate “easily” demonstrated a
substantial burden because he faced “serious disciplinary ac-
tion” if he violated the grooming policy and grew the beard.
135 S. Ct. at 860, 862. The Court further rejected attempts to
call the burden of shaving “slight” if shaving was not abso-
lutely prohibited by the inmate’s beliefs, writing that
“RLUIPA … applies to an exercise of religion regardless of
whether it is ‘compelled.’” Id. at 862.
    The burdens on the person asserting religious rights in
Holt and Hobby Lobby involved large fines and significant dis-
ciplinary consequences. But the Court did not indicate that
pressures of that severity represented the floor for finding a
substantial burden under RFRA or RLUIPA. To the contrary,
the Court clarified that RLUIPA’s substantial burden inquiry
robustly supports inmate religious practice—it specifically
No. 17-2836                                                    7

disapproved of the practice of offsetting against the burden im-
posed by the rule any other religious accommodations offered
or the strength of the religious command. These principles
govern Jones’s case and indicate that the DOC’s food policy is
placing a substantial burden on him.
    The DOC estimates it will cost Jones a few dollars a day
($14.00 a week) to pay for his own halal meat at the commis-
sary. While that amount may seem minor in comparison to
the multi-million-dollar fine Hobby Lobby faced, it is a large
amount for Jones. He makes, at most, $8.40 per week at his
prison job. Even though that amount is supplemented by spo-
radic funds sent from his friends and family, Jones cannot re-
liably afford to pay for the meat himself. The state is in effect
demanding that Jones, uniquely among all inmates, zero out
his account and forgo purchasing other items such as hygiene
products or over-the-counter medicine, if he wants to avoid a
diet that violates his religious beliefs.
    When the state forces a prisoner to choose between ade-
quate nutrition and religious practice, it is imposing a sub-
stantial burden on his religious practice under the rules an-
nounced in Hobby Lobby and Holt. Thompson v. Holm, 809 F.3d
376, 380 (7th Cir. 2016) (collecting cases). After these recent
cases, there can be no doubt that when the state forces a pris-
oner to give away his last dime so that his daily meals will not
violate his religious practice, it is imposing a substantial bur-
den. We therefore have no need here to decide whether a truly
negligible or unquestionably affordable fine would similarly
be subject to attack under RLUIPA.
    Jones’s case is not near any relevant line. Indeed, even be-
fore Hobby Lobby and Holt, other circuits found that asking
prisoners to pay daily for religiously compliant diets was a
8                                                    No. 17-2836

substantial burden, especially where an inmate was indigent.
See Moussazadeh, 703 F.3d at 793–94 (holding it is a substantial
burden to require an inmate to pay for a kosher meal because
daily meals are a generally available benefit); Love v. Reed, 216
F.3d 682, 689 (8th Cir. 2000) (rejecting the argument that the
availability of food for purchase at the commissary alleviated
the substantial burden on an indigent inmate); Beerheide v.
Suthers, 286 F.3d 1179, 1188 (10th Cir. 2002) (calling a 25% co-
payment program for kosher meals that would require even
prisoners with financial support from their friends and family
“to sacrifice nearly all of that income to maintain their reli-
gious duties” a “Hobson’s choice rather than a true alterna-
tive”); Abdulhaseeb, 600 F.3d at 1317 (“[A]ny ability to pur-
chase is chimerical where a plaintiff is indigent….”).
    The dissent suggests that the record before us is insuffi-
cient to hold that Jones is substantially burdened, and that we
ought to require a showing of indigency or other hardship to
satisfy the substantial burden test. To support the suggestion
that the court ought to further scrutinize Jones’s ability to pay,
the dissent relies on pre-Hobby Lobby cases from our sister cir-
cuits that required similar findings of indigency for inmates
requesting religious accommodations. See infra at 11 (citing
Abdulhaseeb, 600 F.3d at 1317–18, and Patel, 515 F.3d at 814).
   When the Supreme Court was presented with a far sparser
record supporting the claimed substantial burden in Hobby
Lobby, however, the Court declined to inquire further into the
question of ability to pay, despite criticism in dissent both at
the Court and in the Tenth Circuit. Instead, it gave greater
weight to the religious freedom concerns and implicitly dis-
approved the ability-to-pay aspect of the earlier opinions
from our sister circuits. Hobby Lobby, 134 S. Ct. at 2775–76
No. 17-2836                                                     9

(finding the large fines were clearly a substantial burden
without requiring Hobby Lobby to prove its inability to pay
or whether the fines would be “merely” significant or actually
crippling); id at 2798 (Ginsburg, J., dissenting) (criticizing the
majority opinion for “barely paus[ing] to inquire whether any
burden imposed … is substantial”); Hobby Lobby Stores, Inc. v.
Sebelius, 723 F.3d 1114, 1164 (10th Cir. 2013) (Briscoe, J., con-
curring in part and dissenting in part) (“At the hearing on
plaintiffs’ motion for preliminary injunction, plaintiffs pre-
sented no evidence of any kind. … As a result, we know very
little about any of the important facts of this case” including
evidence of substantial burden); id. at 1181, 1181 n.4 (10th Cir.
2013) (Matheson, J., concurring in part and dissenting in part)
(expressing concern that “plaintiffs have provided almost no
evidence” including “plaintiffs have failed, for example, to
provide the district court with complete information about
the financial strain they would bear”). The Supreme Court
thus consciously chose not to require a demonstration of
hardship—or detailed findings on finances—before deter-
mining that the fine at issue triggered protection for Hobby
Lobby’s owners. Hobby Lobby, 134 S. Ct. at 2759. Jones is enti-
tled to no less. He has testified to his meager sources of in-
come, and the state has confirmed that the cost to Jones of
subsidizing his own religiously compelled diet would sys-
tematically outpace his reliable income. That would be
enough under Hobby Lobby for the Supreme Court, and thus it
is enough for us.
   DOC’s position also cannot be reconciled with the text of
RLUIPA. The statute applies to “any exercise of religion,” no
matter which faith or specific practice. §2000cc-5(7)(A); see
Holt, 135 S. Ct. at 860 (citing this language to reaffirm
10                                                   No. 17-2836

RLUIPA’s strength and breadth). Some religious diets pro-
hibit certain foods; others require complex preparation.
Jones’s diet requires him to consume one additional item of
food beyond what he is currently being offered. We find no
principled reason for endorsing DOC’s practice of withhold-
ing a readily available food for Jones—one that it is serving to
many other inmates. See Willis, 753 F. Supp. 2d at 772 (requir-
ing the Indiana DOC to provide inmates with kosher diets,
though it was substantially more burdensome on the state to
do so). See also Moussazadeh, 703 F.3d at 793–94 (emphasizing
that the denial of generally available benefits such as a daily
meal is always a substantial burden, since such action is akin
to denying the otherwise available benefits in Sherbert v. Ver-
ner, 374 U.S. 398, 404 (1963), and Thomas v. Review Board of the
Indiana Employment Security Division, 450 U.S. 707, 717–18
(1981)).
    The DOC’s final pitch is that it should not have to “subsi-
dize” or “underwrite” Jones’s religious diet. Perhaps it fears
escalating costs. It did not, however, appeal the question of
the state’s interest. The district court held that on this record,
DOC did not demonstrate that any such risk exists, and we
have no reason to take issue with its conclusion. This is not a
class action, and Jones is asking only to receive the same ko-
sher trays that DOC is already providing to other inmates. If
enough other inmates come along and express the same reli-
giously based need, then the state always has the option of
adding halal or kosher meat to its new kitchens (if that ap-
pears to be the cost-effective way to handle the issue). But that
is not our case, and we see no reason to opine on a hypothet-
ical situation. That forbearance is especially appropriate given
the fact that Jones’s belief that eating meat is a requirement
No. 17-2836                                             11

for devout Muslims appears to be a minority view within Is-
lam.
   We AFFIRM the judgment of the district court.
12                                                 No. 17-2836

    BRENNAN, Circuit Judge, dissenting. To prevail on an
RLUIPA claim of this sort, an inmate must show his religious
exercise has been substantially burdened; a lesser burden is
insuﬃcient. At issue in this case is whether the financial
responsibility placed on inmate Jones to include halal meat in
his diet rises to the level of a substantial burden. We do not
have enough evidence to make that determination because
the district court never reached the issue. Jones’s claim should
be remanded for the district court to conduct fact-finding as
to whether he is indigent or suﬀers other financial hardship,
and whether his religious exercise was substantially
burdened.
    Our court addressed RLUIPA’s “substantial burden”
requirement in Schlemm v. Wall, 784 F.3d 362 (7th Cir. 2015),
in the wake of Holt v. Hobbs, 135 S.Ct. 853 (2015), and Burwell
v. Hobby Lobby Stores, Inc., 134 S.Ct. 2751 (2014). There we
noted that while Holt held that the “substantial burden”
requirement was met by a “serious violat[ion] [of] religious
beliefs,” what “serious” requires remained undefined.
Schlemm, 784 F.3d at 364–65 (quoting Holt, 135 S.Ct. at 862, in
turn quoting Hobby Lobby, 134 S.Ct. at 2775).
    The majority opinion does not grapple with this unre-
solved question. Its interpretation of “substantial” eﬀectively
means that any burden on an inmate’s religious diet, no
matter how slight, violates RLUIPA. While acknowledging
that Holt and Hobby Lobby “involved large fines and signifi-
cant disciplinary consequences,” the majority opinion states
that the “pressures of that severity [do not] represent[] the
floor for finding a substantial burden under RFRA or
RLUIPA.” Million dollar fines and serious prison disciplinary
actions, as in Hobby Lobby and Holt, might not be the floor for
No. 17-2836                                                               13

a substantial burden. But 42 U.S.C. § 2000cc-1 requires some
sort of floor. Congress so provided when it incorporated a rel-
ative and proportionate term (“substantial”) into the statute.
The text of RLUIPA requires courts to assess the severity of
the burden placed on an individual inmate, and whether that
burden rises to the level of “substantial.” Anything less risks
rendering the statutory term “substantial” superfluous. See
ANTONIN SCALIA & BRYAN A. GARNER, READING LAW 174–79
(2012) (discussing the surplusage canon). This evaluation
requires a full factual record, which we do not have here.
    Other courts have considered two factors to determine
whether a burden on an inmate’s diet is “substantial”: the
religious meal options available, and the ability of the
religious inmate to obtain them. See Abdulhaseeb v. Calbone, 600
F.3d 1301, 1317–18 (10th Cir. 2010) (“First, any ability to
purchase is chimerical where a plaintiﬀ is indigent, as is Mr.
Abdulhaseeb. Second, … [because] no Halal vendors have
been approved by DOC … Mr. Abdulhaseeb could not have
purchased halal foods even if he had funds.”); see also Patel v.
U.S. Bureau of Prisons, 515 F.3d 807, 814 (8th Cir. 2008) (“[The
inmate] only oﬀers his single, vague and unsupported state-
ment about the potential cost, and the record oﬀers no
evidence regarding Patel’s financial status. … Patel has not
oﬀered suﬃcient evidence to create a genuine issue of mate-
rial fact … [to show he] has been substantially burdened.”).1
Compare with Moussazadeh v. Texas Dept. of Criminal Justice,

    1 Whether Patel will survive post-Holt and Hobby Lobby is currently on

appeal in the Eighth Circuit. For that case’s district court opinion, see Mu-
hammad v. Wheeler, No. 5:15-cv-130-KGB/PSH, 2018 WL 1558279 (E.D. Ark.
Mar. 30, 2018).
14                                                           No. 17-2836

703 F.3d 781, 793–94 (5th Cir. 2012) (holding that denying a
Jewish inmate free kosher meal trays available to all other
Jewish inmates denies the inmate an “‘essential’ benefit given
to every prisoner”).2 This court should adopt a similar
standard.
     The first inquiry can be assessed by examining the halal
(or kosher, or other religious) options available in a prison’s
cafeteria or commissary. The parties do not dispute Jones has
been housed in a prison facility with a vegetarian kosher
kitchen and a commissary stocked with halal meat. Indeed,
Jones purchased halal meat to supplement his vegetarian
kosher meals. This option is available to all inmates in facili-
ties with kosher kitchens. Rather than requesting a generally
available benefit, Jones asks to be given for free what other
inmates in his prison facility must purchase. Cf. Moussazadeh,
703 F.3d at 793 (“[D]enial of religiously suﬃcient food where
it is a generally available benefit would constitute a substan-
tial burden on the exercise of religion.”). The second inquiry
can be resolved by a showing of indigency or other hardship
for the particular inmate. For Jones, that remains a genuine
question of fact.



     2The majority opinion cites Moussazadeh for the proposition that “the
denial of generally available benefits such as a daily meal is always a
substantial burden.” But the Fifth Circuit in Moussazadeh was careful to
distinguish the facts before it, in which a Jewish inmate was denied free
kosher cafeteria trays, from those in Patel, where kosher and halal food
was freely provided in the cafeteria “and satisfied all other Muslims in the
prison, [but did not meet the] particularly nuanced version of halal food”
preferred by the specific inmate. Moussazadeh, 703 F.3d at 794. Here, the
parties do not dispute that in the DOC cafeteria Jones has access to free,
nutritionally adequate, vegetarian kosher trays.
No. 17-2836                                                   15

    The majority opinion states that unless the district court is
aﬃrmed, Jones will be forced to “give away his last dime” to
obtain halal meat. Were that true, the DOC’s policy may very
well impose a substantial burden on Jones. But because the
district court never made any findings of fact on this topic,
Jones’s financial situation—and the severity of the burden
commissary purchases place on him—is an unresolved fact
dispute. The DOC submitted evidence tending to impeach
Jones’s narrative of financial diﬃculty: for example, Jones reg-
ularly purchased halal meat at the prison commissary as re-
cently as nine months before his deposition in this case. The
majority opinion notes Jones makes “at most, $8.40 per week
at his prison job.” Yet Jones continues to make regular com-
missary purchases of up to sixty dollars a month. This implies
Jones has access to funds beyond his prison salary, possibly
contributed by friends and family members. The majority
opinion examines the conflicting testimony and resolves it in
favor of Jones. But the district court never addressed this
genuine issue of material fact in its opinion, and as a review-
ing court, we are not in a position to do so. Because this
remains unresolved, the severity of the burden placed on
Jones’s religious exercise by the DOC cannot be assessed as
“substantial,” or as insubstantial. We just do not know.
   In addition to the claim’s other elements, to recover in this
lawsuit Jones should be required to show he is indigent and
unable to acquire halal meat on his own. The district court did
not hear the necessary evidence on the expenses of prison life
and made no finding as to Jones’s financial circumstances.
Because halal meat options are readily available within the
16                                                No. 17-2836

facility where Jones is housed, remand is warranted for fur-
ther fact-finding on these questions.
     For these reasons, I respectfully dissent.